Citation Nr: 0429310	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  97-27 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for polycythemia vera 
claimed to be a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for a gastrointestinal 
disability claimed to be a residual of exposure to ionizing 
radiation.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to April 1958.   This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The Board 
remanded these issues in December 1999 and again in June 
2002.   

In a statement received by VA in September 2001, the veteran 
asserted that his dental problems were due to inservice 
exposure to ionizing radiation.  As this issue has not been 
addressed by the agency of original jurisdiction, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has polycythemia vera and a 
gastrointestinal disability due to inservice exposure to 
ionizing radiation both while on a fishing trip to Virgin 
River Canyon, Washington County, Utah in August 1956 and in 
his daily activities while stationed at Parks Air Force Base 
from September 1956 to April 1958.  Exposure to radiation in 
service has not been documented; however, the veteran has 
submitted medical evidence to the effect that polycythemia 
vera is a radiogenic condition.
 
As discussed at length in the June 2002 remand, while prior 
development addressed the claim of radiation exposure during 
a reported atmospheric test near Virgin River Canyon, the 
veteran also alleged another source of radiation exposure, at 
Parks Air Force Base.  In addition, he has added newspaper 
articles that refer to residual radiation effects in areas 
near the test site near Virgin River Canyon.  Thus his claim 
of exposure to residual radiation in the Virgin River Canyon, 
and his claim of daily exposure to radiation at Parks Air 
Force Base, present valid alternative theories of exposure 
under 38 C.F.R. § 3.311(a)(2)(iii), which directs development 
in "all other claims involving radiation exposure".  [We also 
noted that the Board could not overlook that the Radiation 
Exposure Compensation Act (RECA), 42 U.S.C.A. § 2210 note, 
considers Washington County, Utah an "affected area" as a 
result of atmospheric testing during the time of the 
veteran's claimed presence.  See RECA, secs. 4(a)(2), 
4(b)(1)(A).]

In the June 2002 remand, it was determined that the RO must 
undertake development that, if productive, would assist the 
Under Secretary for Health in the preparation of a dose 
estimate for the veteran.  The RO is responsible for 
completing the development provided under 38 C.F.R. § 
3.311(a)(2)(iii) as the veteran's claimed exposure was not 
based solely upon atmospheric test participation.  
Thereafter, all information which could relate to the amount 
of any radiation exposure the veteran may have received 
should be submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development as obligated 
under the regulation should be completed. 

The June 2002 remand asked the RO was to ensure that all 
likely sources of information regarding the veteran's claimed 
exposure to radiation were contacted.  Then the RO was to 
refer all records obtained, including sources identified by 
the appellant, and records, information and statements 
concerning his exposure, to the VA Under Secretary for Health 
for the preparation of a dose estimate (which may include a 
determination of no exposure).       

Here, it appears that while some of the requested development 
was performed, the Director of Compensation and Pension 
Service decided in January 2004 that referral to the Under 
Secretary for Health for the preparation of a dose estimate 
and medical opinion was not required.  38 C.F.R. 
§ 3.311(a)(2)(iii) does not say the decision to refer a case 
for a dose estimate is discretionary.  Furthermore, a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Given the above, the Board has 
no recourse but to remand the case to the RO again for the 
actions that were not previously completed.

Since the last supplementary statement of the case in 
February 2004, the veteran has submitted additional argument 
on his claims.  In an August 2004 statement, he pointed out 
that VA research with regard to his claimed radiation 
exposure at the Parks Air Force Base has been using incorrect 
dates.  He indicated that he was actually at the base from 
September 30, 1956 to March 26, 1958, and that he was tested 
for exposure on October 1, 1956.  [We note that service 
medical records include an immunization record containing the 
note: "1 Oct 56  Radiation Detector No. 2562420.  Initial 
Reading  0".]   The veteran also reported that he had 
located a witness (or witnesses) to his experiences at Parks 
Air Base.  He stated that he would submit a document 
attesting to the fact that he was in the Virgin River Canyon 
area of southwest Utah from August 19, 1956 to August 23, 
1956.  Furthermore, he again indicated that a VA physician 
(Dr. L.) has provided the medical link between his GI 
symptoms and radiation exposure.  While the file is replete 
with records of treatment by Dr. L, repeated searches fail to 
reveal any such medical nexus opinion.  Additional 
development is in order.

Finally, with regard to the issue of service connection for 
dental disability, we note that the veteran was previously 
asked to submit signed waivers authorizing the release of 
medical records from treating dental professionals supporting 
his claim for service connection for his current disability.  
In response, he provided names, and blank signed waivers 
without addresses.  In his April 2004 statement, he indicated 
that he will provide addresses upon request.  He should be 
given the opportunity to do so.  

The Board points out that 38 C.F.R. § 3.158, pertaining to 
abandoned claims, provides generally that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned 
(emphasis added).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  
Here, the veteran has not previously been advised of the 
provisions of § 3.158; he has information pertinent to these 
claims, and his cooperation is required to obtain critical 
evidence.  

In light of the forgoing, these matters are REMANDED to the 
RO for the following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and interpretative precedent 
Court decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The RO should ensure that all likely 
sources of information as to the 
veteran's claimed exposure to radiation 
while stationed at Parks Air Force Base 
from September 1956 to April 1958 or 
while on a fishing trip to Virgin River 
Canyon in August 1956, are contacted, as 
discussed below, including complete 
information he submitted to support his 
RECA claim.  To assist the veteran, the 
RO should also ask him to: (a) identify 
and/or provide a copy of the document in 
which he asserts a VA physician advised 
him that the claimed gastrointestinal 
disorders are potentially radiogenic 
diseases; (b) submit any information 
(including a statement from any witness) 
that supports the assertion he was 
exposed to stored radioactive material at 
Parks Air Force Base; and (c) submit any 
information (including the document noted 
in the April 2004 statement) that 
supports the assertion he was exposed to 
radiation on a fishing trip to Virgin 
River Canyon in August 1956.  As provided 
in 38 C.F.R. § 3.311(a)(2) (iii), once 
such development is completed, all 
records obtained, including sources 
identified by the appellant, and records, 
information and the veteran's statements 
concerning his exposure, are to be 
referred to the VA Under Secretary for 
Health for the preparation of a dose 
estimate (which may include a 
determination of no exposure).

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issues should be 
further developed under 38 C.F.R. § 
3.311(c) as provided under § 3.311(b)(1).  
On review of the claims under 38 C.F.R. § 
3.311(c), any opinion from the VA Under 
Secretary for Benefits, or designee of 
the VA Under Secretary for Benefits, that 
there is no reasonable possibility that 
polycythemia or claimed gastrointestinal 
disorders were caused by exposure to 
radiation in service must be accompanied 
by a thorough explanation of the 
rationale for the conclusions reached.  
In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.

3.  Regarding the claim of service 
connection for a dental disability, the 
RO should contact the veteran and ask him 
to submit signed waivers, with addresses, 
allowing for VA to obtain copies of 
records of dental treatment provided to 
the veteran from each of the 
medical/dental providers he has noted in 
the past.  

4.  The RO should specifically advise the 
veteran that, should he fail to respond 
or provide needed information or 
authorizations requested above, his claim 
(or claims), will be processed under 
38 C.F.R. § 3.158.  The RO should 
document all actions taken to obtain 
these records.
  
5.  After completion of the above and any 
further development deemed necessary, the 
RO should readjudicate the claims on 
appeal.  If any remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
to assist the veteran with the development of his claims, and 
to ensure compliance with the precedent opinion by the Court 
in Stegall, supra.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the agency of original jurisdiction.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

